Title: To Thomas Jefferson from B. T. Longbothom, 24 November 1801
From: Longbothom, B. T.
To: Jefferson, Thomas


Sir
Novr. 24th. 1801
Tho’ ambitious of the pleasure to be known to you I am without the immediate means of arriving thereat, unless through this expedient which however it may differ from the usual routine of introductions I shall be gratified to find answer the effect.—You cannot but be aware how much a Gentleman in your Station influences the conduct of those around him—could I obtain the honor of your countenance at this present I do not doubt it would lead to a Practice in this Country which may establish my future independance Should you incline thereto I beg to assure you neither my past Situation in Life or future conduct will give you reason to regret having bestowed your favor unworthily I have the honor to be Sir with much respect Your Obedt. Hbl St
B. T. Longbothom
